DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s arguments, see page 5, filed June 16, 2022, with respect to the Drawing Objection, have been considered but they are not persuasive.   Applicant argues that “as disclosed in paragraph [0059], an energy store of the present disclosure is located on one or more of the driverless transport vehicles(s) 40 and is therefore already illustrated in the drawings as originally filed.”  This argument fails because Claim 13 specifically recites a step directed to “charging an energy store of the first driverless transport vehicle while the first driverless transport vehicle is located at the palletizing location” and the recitation of this step directed to the charging of the energy store, in combination with the other recited steps and structures recited within the method, contributes to the patentability of the invention, and therefore, must be shown in the Drawings.  This conclusion (i.e., that the energy store contributes to the patentability of the inventions) is directly supported by Applicant’s Specification, which teaches that the presence of the energy store located on the driverless transport vehicle(s) is “one advantageous configuration of the invention” because the “time-consuming charging of the energy store at a different location at a different time is avoided.” (See page 5, lines 17-24 of the present Specification.)  As such, the Specification identifies the energy store as contributing to the patentability of the invention.   Moreover, if a feature is claimed and contributes to the patentability of the invention, then it is imperative that it be shown in the drawings.  One reason is because mechanical structures and methods are largely searched by the drawings, and the presence of a structure, even if shown schematically with a reference character, alerts the Examiner and the general public that this structure may contribute to the patentability of the invention. Contrary to Applicant’s assertion, the mere presence of the driverless transport vehicle (40) , which is only shown in Fig. 1, does not provide the requisite notice of the presence of the advantageous and claimed energy store on the driverless transport vehicle, as recited in Claim 13 and new Claim 22.  
In addition, Applicant has added new Claims 23 and 24, which further recite a device for charging the energy store of the first driverless transport vehicle located at each of the palletizing location and at the standby location, respectively.  The fact that these devices are being added as dependent claims also reinforces that the energy store and the devices for charging the energy store contribute to the patentability of the inventions.  

As such, the Drawing Objection with respect to the recitation of the claimed “energy store” in original Claims 13 and 17, and new Claim 22 is maintained, and a new Drawing Objection with respect to the newly recited “device for charging the energy store” located at the palletizing location and the standby location, as recited in new Claims 23 and 24, respectively, is now issued as described below.  In addition, because “a second driverless transport vehicle” is now recited in Claim 1, it must also be shown in one of the figures. 

Because Applicant’s drawings are only schematic representations of the inventions, an acceptable way to overcome this Drawing Objection is to:
include a box on the first driverless transport vehicle (40) and identify it with a new reference character in Fig. 1 to show the “energy store of the first driverless transport vehicle”, as recited in Claim 13;
include a box similar to box (40) and identify it with a new, different reference character in one of the figures to show the “second driverless transport vehicle”, as recited in Claim 13;
 include a box on the second driverless transport vehicle (TBD) and identify it with a new, different reference character in the figure where the second driverless vehicle is shown to show the “energy store of the second driverless transport vehicle”, as recited in Claim 17;
include a box at the palletizing location (41) and identify it with a new, different reference character to show the “device for charging the energy store … at the palletizing location”, as recited in Claim 23; and
include a box at the standby location (43) and identify it with a new reference character to show the “device for charging the energy store …at the standby location”, as recited in Claim 24. 

 In addition, Applicant is reminded that the addition of these new boxes and reference characters will require the Specification to also be amended.       
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s):
The “energy store of the first driverless transport vehicle”, as recited in Claim 13;
The “second driverless transport vehicle”, as recited in Claim 13;
The “energy store of the second driverless transport vehicle”, as recited in Claim 17;
The “device for charging the energy store … at the palletizing location”, as recited in Claim 23; and
The “device for charging the energy store …at the standby location”, as recited in Claim 24. 

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
5.	Applicant’s arguments, see pages 7-10, filed June 16, 2022, with respect to Claims 13-20 have been fully considered and are persuasive.  The 35 USC §§ 112(b) and 112(d) rejections of Claims 13-20 have been withdrawn. 

6.	Applicant’s arguments, see pages 10-12, filed June 16, 2022, with respect to Claims 13-20 have been fully considered and are persuasive.  The 35 USC § 103 rejection of Claims 13-20 has been withdrawn.   Original Claims 13, 16, and 17 are allowed.

7.	Applicant has added new Claims 21-24.  Claim 21 depends from independent Claim 13 and it is also allowable.  Claim 22 is a new independent claim directed to a palletizing plant and has Claims 23 and 24 as dependent claims.  Claims 22-24 are rejected as described below. 

Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as being unpatentable over DE 102012203575 (“DE ‘575” in view of DE 102014226499 (“DE ‘499”). 
DE ‘575 discloses a palletizing plant (10, Figs. 1-3, [0001]-[0035]) that includes:
 a palletizing apparatus (26, 30, 50, Fig. 2);
a plurality of driverless transport vehicle (18, Fig. 2); 
a palletizing location (26) close to the palletizing apparatus (the area immediately below the grippers (30), as shown in Fig. 2);
a first driverless transport vehicle having a transport aid (22, 28) on the vehicle (Fig. 2, where the “first” driverless transport vehicle will be construed to be the vehicle (18) located directly below the grippers shown in Fig. 2);
a standby location for the plurality of driverless transport vehicles (the “standby” location will be construed to be the area adjacent the additional stacking area (44)  because this is the closest areas from which a vehicle (18) moves on its route back to the palletizing area below grippers (30), as shown in Fig. 2), and 
a removal location (38) for the removal of a plurality of layer stacks from the plurality of driverless transport vehicles (Fig. 2).
Note:  The Examiner maintains that palletizing apparatus (30) does in fact form a stack of layers since an individual layer is first formed at the layer forming section (26) and then picked up by the grippers (30) to place a single layer on one of the contact areas (22) that supports a pallet (28), with multiple layers forming a stack (32) that is then wrapped at the wrapping station (34) before being moved to the storage area (38) as described in paragraphs [0025]-[0030]). 


DE ‘575 fails to teach energy stores associated with the driverless transport vehicles.  DE ‘499 discloses a palletizing plant (200, Figs. 1-6, [0001]-[0044]) that uses driverless transport vehicles (100) having energy stores that can be charged at either a first location (11a) and at a second location (11b).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the driverless transport vehicles of DE ‘575 to include energy stores that can be charged with a device placed at both a first/palletizing location and at a second/standby location because it would increase the capabilities and efficiency of the palletizing system by allowing the transport vehicles to be charged while they are located in the portions of the system where the stack is being formed (instead of having to remove the transport vehicles to an area outside of the palletizing system, which would take more time and reduce efficiency.)   


Allowable Subject Matter
10.	Claims 13, 16, 17, and 21 are allowed.
11.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a method for operating a palletizing plant, 
the palletizing plant having:
a palletizing apparatus, 
a plurality of driverless transport vehicles including  first and second driverless transport vehicles that each have energy stores, 
a palletizing location close to the palletizing apparatus, 
a standby location close to the palletizing location, and 
a removal location,
the method including the steps of:
moving a first driverless transport vehicle to the palletizing location;
forming one or more layers of a layer stack on the first driverless transport vehicle;
charging the energy store of the first driverless transport vehicle while it is located at the palletizing location; 
moving the first driverless transport vehicle to the removal location and removing the layer stack from the first driverless transport;
wherein a plurality of layer stacks is continuously formed by a sub-method, which includes:
depositing one or a few layers on the first driverless transport vehicle,
moving the first driverless transport vehicle to the standby position,  
moving the second driverless transport vehicle to the palletizing location,
depositing one or a few layers on the second driverless transport vehicle,
moving the second driverless transport vehicle to the standby position, and
repeating this sub-method until one of the layer stacks on either the first or second driverless transport vehicle has reached a desired height.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652